       Case 3:15-cr-02942-CAB Document 37 Filed 07/28/20 PageID.167 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No.: 15cr2942-CAB; 20cv1422-
                                         Plaintiff,       CAB
12
13   v.                                                   ORDER DENYING WITHOUT
                                                          PREJUDICE REQUEST FOR
14   GRACIELA ARELLANO HERRERA,
                                                          COURT ORDER TO REQUIRE
15                                     Defendant.         DETENTION CENTER ACCESS TO
                                                          ATTORNEY-CLIENT
16
                                                          COMMUNICATIONS AND ACCESS
17                                                        TO AN IN-PERSON OR
                                                          TELEVIDEO FORENSIC MEDICAL
18
                                                          EVALUATION [Doc. No. 35]
19
20           On July 24, 2020, Petitioner filed a Request for Court Order to Require Detention
21   Center Access to Attorney-Client Communications and Access to an In-Person or
22   Televideo Forensic Medical Evaluation. [Doc. No. 35.]
23           Petitioner’s request is DENIED WITHOUT PREJUDICE. Petitioner may renew
24   the request if she can provide authority that this Court has jurisdiction in this matter to
25   /////
26   /////
27   /////
28   /////

                                                      1
                                                                           15cr2942-CAB; 20cv1422-CAB
      Case 3:15-cr-02942-CAB Document 37 Filed 07/28/20 PageID.168 Page 2 of 2



 1   issue the relief requested against a non-party.
 2         IT IS SO ORDERED.
 3   Dated: July 28, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                15cr2942-CAB; 20cv1422-CAB
